



COURT OF APPEAL FOR ONTARIO

CITATION: Jones (Re), 2017 ONCA 758

DATE: 20170929

DOCKET: C63546

Cronk, Juriansz and Paciocco JJ.A.

IN THE MATTER OF:  Daniel A. Jones

AN APPEAL UNDER PART XX.1 OF THE
CODE

Erin Dann and Janani Shanmuganathan, for the appellant

Elizabeth Teed, for the Attorney General of Ontario

Logan Crowell, for the Person in Charge of Ontario
    Shores Centre for Mental Health Sciences

Heard: September 26, 2017

On appeal against the disposition of the Ontario Review
    Board dated December 21, 2016.

REASONS FOR
    DECISION

[1]

The appellant appeals the disposition of the Ontario Review Board (the
    Board) dated December 21, 2016, ordering the appellants continued detention
    in maximum security at the Waypoint Centre for Mental Health Care (Waypoint).
    The previous disposition of the Board, dated May 18, 2016, detained him at the
    General Forensic Service of the Ontario Shores Centre for Mental Health
    Sciences (Ontario Shores), with privileges up to and including living in the
    community and accommodation approved by the person in charge.

[2]

On October 22, 2016, the appellant was transferred to the Secure
    Forensic Service at Ontario Shores. On November 2, 2016, he was transferred
    into maximum security at Waypoint. The Board found these restrictions were
    warranted and ordered his continued detention at Waypoint.

[3]

The appellant appeals only his continued detention at Waypoint, advancing
    two grounds of appeal.

[4]

First, he argues that the Board misapprehended the evidence and
    erroneously found that he decompensated as soon as he was moved to the
    minimum-security unit. The appellant says the fact is the treatment team had no
    issues with managing him safely in the minimum-security unit until he
    decompensated on October 22, 2016, almost five months later. The appellant says
    this misapprehension of evidence played an essential part in the reasoning
    process that resulted in the Boards decision to keep the Appellant at
    Waypoint.

[5]

Second, he argues that the Board failed to address in its analysis the
    fact that his change in behaviour was preceded by a change in his medication.

[6]

The appellant, who is seeking a new hearing, already has a scheduled hearing
    on December 15, 2017 at Waypoint. He is aware that even if successful on this
    appeal, the new hearing may not happen much before that date. During the appeal,
    it became evident, however, that the appellants real concern is the Boards
    disposition, if left undisturbed, would prevent him from leading medical
    evidence of the cause of his decompensation at the next hearing.. This need not
    concern him. Counsel for the respondents both acknowledge the Boards
    disposition and the failure of this appeal would not restrict the expert
    medical evidence he could lead at the next hearing. He would not be precluded
    from leading medical evidence of the cause of his prior decompensation and of
    his clinical course at Waypoint.

[7]

That said, we would not give effect to either argument advanced on the
    appeal. The Boards remark that the appellant decompensated as soon as he was
    moved to the minimum-security unit must be read in the context of its reasons
    as a whole. There was evidence before the Board that there were concerns with
    the appellants behaviour as early as July 2016, and some concerns of
    decompensation in August 2016, well before his final decompensation in October
    2016. We are not persuaded the Boards use of the phrase as soon as
    represents a misapprehension of evidence. The Board was well aware of the
    entire chronology of the appellants condition, treatment and behaviour.

[8]

Moreover, the Board was well aware of the change in the appellants
    medication and the potential impact of the change on his behaviour. The Board
    noted Dr. DeFreitass opinion was that this medication change was not the main
    factor in the appellants decompensation, and that this opinion was shared by
    Drs. Coleman and Van Impe. There is no basis for a finding that the Board
    failed to consider this evidence in coming to the decision it did.

[9]

The Boards finding that the appellant could not be managed on a
    medium-security unit was reasonable on the record before it. Counsel for the
    appellant properly acknowledged there is no fresh evidence before this court
    that the nature of the appellants risk and the ability to manage it has
    changed since the date of the hearing.

[10]

The appeal is dismissed.

E.A. Cronk J.A.

R.G. Juriansz J.A

David M. Paciocco J.A.


